Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillai (U.S. Pub 2017/0286782 A1), as applied to claims 1, 11, and 16 respectively, and further in view of Bai (U.S. Pub U.S. Pub 2018/0005254 A1)
Claim 1
A computer-implemented method comprising:
accessing, by a computing system, a plurality of schema-based encodings (spectral signatures) providing a structured representation of the environment, wherein the plurality of schema-based encodings are generated based on sensor data captured by one or more sensors associated with one or more vehicles  while navigating the environment ([0090], line 1-3, “... the familiarity level classifier... retrieve a familiarity graph...” [0091], line 1-3, “... the familiarity graph... include historical spectral signatures...” [0075], “... the scene spectral signature generator 254 may generate a spectral signature using the road scene image... the scene processor 252 may process the road scene image... to extract the scene information and the scene spectral signature generator 254 may compute a spectral signature of the current road scene from the extracted scene information... ” [0077], line 9-12, “... the scene processor 252... to capture gradient, texture information, and to identify one or more objects appearing in the scene. For example, the scene processor 252 may detect from the image various items e.g., sky, horizon, roadway, roadside structure, buildings, vehicles, pedestrians, traffic controls, etc...” [0080], line 1-3, “... the spectral signature may conform to a predetermined structure to effectively describe different road scenes in a consistent format of representation...” <examiner note: sensors of the moving platform 118 captures road scenes. The sensor processor 252 analyzes and extracts the captured road scenes to detect objects in the road scenes such as sky, roadway, road side structures, vehicles, and so on. The scene spectral signature generator generates spectral signatures based on using extracted scene information. The spectral signatures conform to predefined structure format>);
clustering, by the computing system, each schema-based encoding of the plurality of schema-based encodings into one or more clusters of schema-based encodings ([0093], line 11-13, “... historical spectral signatures belonging to the same macro-scene category may cluster together...” <examiner note: Fig. 9 shows spectral signatures are organized into groups/clusters>);
determining, by the computing system, at least one scenario associated with the environment based at least in part on the one or more clusters of schema-based encodings ([0094], line 1-11, “... For example, the historical spectral signatures of the road scene situations at the time t=t2, t=t3, and t=t4 depicted in FIG. 8 both describe road scenes having construction cones and/or road workers and/or construction vehicle distributed in generally similar spatial layouts. The historical spectral signatures representing these road scenes situations (e.g., signature vector v.sub.2, v.sub.3, and v.sub.4) are therefore proximate to each other in the familiarity graph and may be grouped together to form a cluster... e.g., cluster of "construction," as illustrated in FIG. 9...” <examiner note: “construction” scenario associated with construction cones, road workers, and construction workers based on spectral signatures at t2, t3, and t4 of cluster> )
However, Pillai does not explicitly disclose determining, by the computing system, an exposure rate for the at least one scenario based at least in part on the plurality of schema-based encodings associated with the environment, wherein the exposure rate for the at least one scenario represents a frequency in which the at least one scenario was experienced by the one or more vehicles while navigating the environment. 
Bai discloses determining, by the computing system, an exposure rate for the at least one scenario (fig. 4, traffic scenario) based at least in part on the plurality of schema-based encodings (sensor data from vehicle sensor system) associated with the environment (fig. 4, intersection 402), wherein the exposure rate for the at least one scenario represents a frequency in which the at least one scenario was experienced by the one or more vehicles while navigating the environment (Fig. 4 illustrates a traffic scenario 400 that involves an intersection 402;  [0038], line 6-9, “... [0046], line 1-3, “... The host vehicle 102 can transmit, receive and/or exchange communications including data, images, messages, and other information with other vehicles and entities...” [0038], line 6-9, “... The ECU can receive data from vehicle systems including a vehicle sensor system 217 and a vehicle subsystem 219 and transmit the data to the V2X computer 202...” [0056], line 1-2, “... at step S606, the computer system can determine a V2X deployment environment...  the environment can include but is not limited a V2X implementation for a certain group of users, a certain class of vehicles, a certain geographic area...” [0058], line 8-13, “... At step S714, the computer system 800 can analyze a frequency of application use scenario. In this step, the computer system 800 can evaluate a frequency at which a traffic or environment scenario may occur that the application can address using V2X-related technology...” <examiner note: the frequency of the traffic or environment scenario experienced by the host vehicle is analyzed>) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include analyze frequency of traffic/environment scenarios that host vehicle, other vehicles, entities, infrastructure experienced while navigation the environment as disclosed by Bai into Pillai because while vehicle navigates through the environment, if the frequency is higher a predetermined threshold, the application V2X is ranked higher. By incorporating Bai into Pillai, high ranked V2X applications (e.g., V2X is an emerging technology that can be beneficial to enhance user’s road safety) are selected for deployment to a vehicle controller system.
Claim 2
wherein a schema-based encoding of the environment for a period of time identifies one or more agents (construction vehicle in operation) that were detected by a vehicle within the environment during the period of time, respective motion information (construction vehicle in operation) for each of the one or more agents, information indicating whether an agent may potentially interact with the vehicle during the period of time (construction vehicle considered as obstacles on the road that may interact with the moving platform), and metadata describing the environment (construction cones, workers) ([0081], For example, as illustrated in FIG. 8, the scene spectral signature generator 254 may generate a signature vector v4 of [100, 5, 2, 125, 5, 4, 150, 1, 20, 1] to describe the road scene at the time t=t4 on day 4. In this example, the first three values (100, 5, 2) of the signature vector indicate that there is construction cone(s) present in the scene and five of them are placed about two feet apart. The next three values (125, 5, 4) may indicate that the road scene includes road worker(s) and five of them are spread out in the work zone at a distance of about four feet. The last four values (150, 1, 20, 1) may indicate that construction vehicle(s) are present in the scene. For instance, the position of the construction vehicle is twenty feet away from a point of reference and the construction vehicle is in operation in the work zone...”) 
Claim 3
Claim 1 is included, Pillai further discloses wherein clustering each schema-based encoding of the plurality of schema-based encodings further comprises: generating, by the computing system, respective feature vector representations for each of the plurality of schema-based encodings ([0080], line 4-10, “... the scene spectral signature generator 254 may compute the spectral signature for the current road scene in the form of a signature vector. In some embodiments, the signature vector... may be a multidimensional vector containing multiple numerical values, each value describes a road scene attribute or a road scene aspect....”); and clustering, by the computing system, the feature vector representations based on similarity to determine the one or more clusters of schema-based encodings.([0093], line 11-13, “... historical spectral signatures belonging to the same macro-scene category may cluster together...”)
Claim 4
Claim 3 is included, Pillai discloses wherein the clustering the feature vector representations based on similarity further comprises: determining, by the computing system, that schema-based encodings included in a first cluster are associated with a first scenario family; and determining, by the computing system, that schema-based encodings included in a second cluster are associated with a second scenario family (fig. 9, several spectral signatures belong to first cluster associated with first scenario family “construction” and spectral signatures belong to another cluster associated with second scenario family ‘urban”) 

    PNG
    media_image1.png
    378
    504
    media_image1.png
    Greyscale


Claim 5
Claim 4 is included, Pillai discloses further comprising: determining, by the computing system, that schema-based encodings included in a first sub-cluster of the first cluster are associated with a first scenario in the first scenario family; and determining, by the computing system, that schema-based encodings included in a second sub-cluster of the first cluster are associated with a second scenario in the first scenario family ([0093], line 11-17, “... at macro-scene level, historical spectral signatures belonging to the same macro-scene category may cluster together. Further, within that cluster, various spectral signatures having attributes in common (at the micro-scene level) may form further data clusters that may be queried/retrieved, as discussed further elsewhere herein...” [0101], line 19-33, “... The familiarity level classifier 260 may then determine that, within the road scene cluster "construction," the spectral signature of the road scene at the time t=t4 is positioned closer to the spectral signature of the road scene at the time t=t3 than the spectral signature of the road scene at the time t=t2... The determined proximity between these spectral signatures indicates the fact that the road scene situation at the time t=t4 is more similar to the road scene situation at the time t=t3 than the road scene situation at the time t=t2. For example, the road scenes at the time t=t4 and t=t3 both include road workers while the road scene at the time t=t2 does not...” <examiner note: 1st sub-cluster including spectral signature t3 and t4 associates with 1st scenario: road workers in the road scene and 2nd sub-cluster including spectral signature associates with 2nd scenario: road scene without road workers>) 
Claim 6
Claim 1 is included, Pillai discloses further comprising: determining, by the computing system, a label for a first cluster in the one or more clusters of schema-based encodings ([0094] line 5-11, “... The historical spectral signatures representing these road scenes situations (e.g., signature vector v2, v3, and v4) are therefore proximate to each other in the familiarity graph and may be grouped together to form a cluster corresponding to their common macro-scene category of "construction zone," e.g., cluster of "construction," as illustrated in FIG. 9...”); and assigning, by the computing system, the label to unlabeled schema-based encodings included in the first cluster ([0086], “... In some embodiments, the road scene categorizer 256 may classify the current road scene into one or more macro-scene category(ies) (e.g., type of location) along with corresponding probabilities, and then select the macro-scene category with the highest probability. Then, as the road scene categorizer 256 receives feedback about the accuracy of the classification, the road scene categorizer 256 may learn by revising one or more variables used to determine the category for future iterations...”)
Claim 7
Claim 6 is included, Pillai further discloses wherein the label identifies at least one family of scenarios represented by schema-based encodings included in the first cluster ([0094] line 5-11, “... The historical spectral signatures representing these road scenes situations (e.g., signature vector v2, v3, and v4) are therefore proximate to each other in the familiarity graph and may be grouped together to form a cluster corresponding to their common macro-scene category of "construction zone," e.g., cluster of "construction," as illustrated in FIG. 9...”)
Claim 8
Claim 6 is included, Pillai discloses wherein the label identifies at least one scenario represented by schema-based encodings included in the first cluster ([0094] line 5-11, “... The historical spectral signatures representing these road scenes situations (e.g., signature vector v2, v3, and v4) are therefore proximate to each other in the familiarity graph and may be grouped together to form a cluster corresponding to their common macro-scene category of "construction zone," e.g., cluster of "construction," as illustrated in FIG. 9...”)
Claim 9
Claim 1 is included, Pillai further discloses further comprising: training, by the computing system, a machine learning model based at least in part on the labeled schema-based encodings included in the first cluster, wherein the machine learning model is capable of receiving a schema-based encoding of a navigated environment as input and outputting scenarios describing the navigated environment upon evaluating the inputted schema-based encoding ([0086] In some embodiments, the road scene categorizer 256 may classify the current road scene into one or more macro-scene category(ies) (e.g., type of location) along with corresponding probabilities, and then select the macro-scene category with the highest probability. Then, as the road scene categorizer 256 receives feedback about the accuracy of the classification, the road scene categorizer 256 may learn by revising one or more variables used to determine the category for future iterations. ...”)
Claim 10
Claim 1 is included, Pillai further discloses wherein the at least one scenario was experienced by the one or more vehicles while navigating the environment at different points in time (fig. 8, at T1, vehicle travel in urban scenario, at t2-t4, vehicle travel in construction scenario)

    PNG
    media_image2.png
    357
    703
    media_image2.png
    Greyscale


Claim12-15 and 17-20 are similar to claim 2-5. The claims are rejected based on similar reasons.
Response to Arguments
Applicant argues that

    PNG
    media_image3.png
    476
    674
    media_image3.png
    Greyscale

Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167